DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/30/2021 and interview on 11/17/2021.
Claim 1, 4-5 and 7-8 are amended.
Claims 2-3 are cancelled.
Claims 1, 4-8 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Chang Yang on 11/17/2021.
Only claims 1, 7 and 8 are being amended by this examiner’s amendment, the rest of the claims remain same as they have been presented in the claims filed on 06/30/2021 by the applicant. 

The application has been amended as follows: 

1. (Currently Amended) A power management server, comprising:
a receiver configured to receive measurement information obtained by measuring, at a smart meter, a power of at least one facility connected to a power grid;
a transmitter configured to transmit a power control message based on an output power amount of a distributed power supply provided in the at least one facility, and based on the measurement information; and
a processor, wherein

the measurement information indicates a total power flow amount from the power grid to the facility, or indicates a total reverse power flow amount from the facility to the power grid, 
the distributed power supply allows a reverse power flow from the facility to the power grid, 
the at least one facility comprises a plurality of facilities,
the power control message includes a power flow control message from the power grid to one of the plurality of facilities,
the processor is configured to calculate
a first value by subtracting the total reverse power flow amount from the output power amount, and
a second value by adding the total power flow amount to the output power amount, and
the transmitter is configured to transmit the power flow control message to a facility among the plurality of facilities in which the first value or the second value is larger than such value in another facility among the plurality of facilities.

7. (Currently Amended) A power management method, comprising:
receiving measurement information obtained by measuring, at a smart meter, a power of at least one facility connected to a power grid; and

wherein
the output power amount of the distributed power supply is measured by a sensor different from the smart meter,
the measurement information indicates a total power flow amount from the power grid to
 the facility, or indicates a total reverse power flow amount from the facility to the power grid,
the distributed power supply allows a reverse power flow from the facility to the power grid,
the at least one facility comprises a plurality of facilities,
the power control message includes a power flow control message from the power grid to one of the plurality of facilities, and
the method further comprises
calculating a first value by subtracting the total reverse power flow amount from the output power amount;
calculating a second value by adding the total power flow amount to the output power amount; and
transmitting the power flow control message to a facility among the plurality of facilities in which the first value or the second value is larger than such value in another facility among the plurality of facilities.

8. (Currently Amended) A power management system, comprising:

a transmitter configured to transmit a power control message based on an output power amount of a distributed power supply, and based on the measurement information; and
a processor,
wherein
the output power amount of the distributed power supply is measured by a sensor different from the smart meter,
the measurement information indicates a total power flow amount from the power grid to the facility, or indicates or a total reverse power flow amount from the facility to the power grid,
the distributed power supply allows a reverse power flow from the facility to the power grid,
the at least one facility comprises a plurality of facilities,
the power control message includes a power flow control message from the power grid to one of the plurality of facilities, and
the processor is configured to calculate
a first value by subtracting the total reverse power flow amount from the output power amount, and 
a second value by adding the total power flow amount to the output power amount, and
the transmitter is configured to transmit the power flow control message to a facility among the plurality of facilities in which the first value or the second value is larger than such value in another facility among the plurality of facilities.

The following is an examiner’s statement of reasons for allowance: 
Amended claim 1 now recites, 
the processor is configured to calculate
a first value by subtracting the total reverse power flow amount from the output power amount, and
a second value by adding the total power flow amount to the output power amount, and
the transmitter is configured to transmit the power flow control message to a facility among the plurality of facilities in which the first value or the second value is larger than such value in another facility among the plurality of facilities.

Prior art in the prosecution history doesn’t teach a processor configured calculate  a first value by subtracting the total reverse power flow amount from the output power amount, and  a second value by adding the total power flow amount to the output power amount, and the transmitter is configured to transmit the power flow control message to a facility among the plurality of facilities in which the first value larger than such value in another facility among the plurality of facilities or the second value is larger than such value in another facility among the plurality of facilities.


No other art can be found which alone or in combination teaches a processor configured calculate  a first value by subtracting the total reverse power flow amount from the output power amount, and  a second value by adding the total power flow amount to the output power amount, and the transmitter is configured to transmit the power flow control message to a facility among the plurality of facilities in which the first value larger than such value in another facility among the plurality of facilities or the second value is larger than such value in another facility among the plurality of facilities, in view of the rest of the limitations of claim 1. Claim 1 is therefore allowed.
Amended claims 7 and 8 recites similar limitation of claim 1 and is therefore allowed for the same reason as above.
Dependent claims 4-5 depends on claim 1 are therefore allowed due to their dependency.

Independent claim 6 includes the allowable subject matter indicated in the office action dated 11/09/2020 and all of the all of the limitations of the base claim and any intervening claims. Therefore claim 6 is allowed for the reasons indicated in the office action mailed on 11/09/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116